ACCEPTED
                                                                                                     04-14-00752-CV
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                                 6/3/2015 2:52:11 PM
                                                                                                      KEITH HOTTLE
                                                                                                              CLERK

                                 CAUSE NO. 04-14-00752-CV

                                                                                  FILED IN
HUMANA INSURANCE COMPANY                     §       IN THE COURT OF4th
                                                                     APPEALS
                                                                        COURT OF APPEALS
    APPELLANT                                §                             SAN ANTONIO, TEXAS
                                             §                            6/3/2015 2:52:11 PM
                                             §       FOURTH COURT         OFKEITH  E. HOTTLE
                                                                              APPEALS
VS.                                          §       DISTRICT                     Clerk
                                             §
DOLORES MUELLER                              §
    APPELLEE                                 §       SAN ANTONIO, TEXAS

____________________________________________________________________________

               UNOPPOSED MOTION FOR EXTENSION OF TIME
               TO FILE APPELLEE’S MOTION FOR REHEARING
____________________________________________________________________________


TO THE HONORABLE JUSTICES OF SAID COURT:

       Appellee, Dolores Mueller, respectfully requests that this Court extend the deadline to file

a Motion for Rehearing by one week, to June 9, 2015, and would show the Court as follows:

                              A. Factual and Procedural History

1.     This case is on appeal from County Court at Law No. 3, Bexar County, Texas. Appellant

       Humana Insurance Company (HIC) is a third party contractor which provided certain

       insurance services to the San Antonio Housing Authority.         HIC filed a Plea to the

       Jurisdiction which asked the trial court to dismiss Plaintiff’s claims on the ground of

       governmental immunity. HIC filed this interlocutory appeal when its Plea to the Jurisdiction

       was denied.

2.     This is the second Motion for Enlargement of Time to file the Motion for Rehearing. The

       Order following the first Motion allowed Counsel for Appellee until today, June 2, 2015, to

       file the Motion for Rehearing. Appellee seeks an extension of one week, to June 9, 2015.




MUELLER VS. HUMANA INS. CO. //APPELLEE’S UNOPPOSED 2nd MOT. FOR ENLARGEMENT OF TIME - p. 1 of 4
3.     As anticipated in the original Motion, Counsel for Appellee has not had time to address the

       issues raised by the decision of this Court in this case. The undersigned counsel for Appellee

       has just completed the jury trial mentioned in the first Motion.

4.     Counsel for Appellee has reached out to Peter Kelly, one of the lawyers involved in briefing

       and arguing Brown & Gay Engineering, Inc. vs. Olivares before the Supreme Court. Mr.

       Kelley has agreed to consult with counsel for Appellee, but has not been available to date

       because of prior commitments.

5.     Counsel for Appellee has also retained attorney Beth Watkins, an appellate specialist, to

       assist with the preparation of the Motion for Rehearing. Attorney Watkins has been

       unavailable over the last two weeks, and is scheduled to present Oral Argument in Cause No.

       14-20588; W. Steve Smith v. Judy Robbins, et al. (Fifth Circuit), tomorrow, June 3, 2015, and

       to file the Brief of Appellees- Cause No. 13-14-00725-CV; Dos Republicas Coal Partnership

       v. David Saucedo (Thirteenth Court of Appeals, Texas), by June 4, 2015.

                                 B. Argument and Authorities

6.     This Court has the authority to grant a motion to extend the deadline to file a party’s brief

       under Texas Rules of Appellate Procedure 10.5 (b) and 49.8.

7.     The Court’s decision was issued on April 29, 2015. The original deadline for filing a Motion

       for Rehearing was therefore, May 14, 2015. That deadline was extended by Order of this

       Court to today, June 2, 2015.

8.     Appellee requires additional time to review the decision of the Court, consult with other

       counsel about the applicability of the decision in the Brown & Gay Engineering, Inc. vs.

       Olivares, perform additional legal research, and draft a Motion that will be helpful to this

       Court.


MUELLER VS. HUMANA INS. CO. //APPELLEE’S UNOPPOSED 2nd MOT. FOR ENLARGEMENT OF TIME - p. 2 of 4
                                   C. Conclusion and Prayer

9.     For the foregoing reasons, Appellee Dolores Mueller respectfully requests that this Court

       grant this UNOPPOSED Motion for Extension of Time to File her Motion for Rehearing,

       and extend the deadline filing those briefs until June 9, 2015.

                                      Respectfully submitted,
                                                      Digitally signed by:
                                      Stephe          Stephen G. Nagle
                                                      DN: CN = Stephen G.
                                                      Nagle email =

                                      n G.            sgnagle@lawyernagle.
                                                      com C = US O = Nagle
                                                      Law Firm OU = Attorney

                                      Nagle           Date: 2015.06.02 17:18:
                                      _______________________________
                                      Stephen G. Nagle
                                                      15 -06'00'


                                      State Bar No. 14779400
                                      Stephen G. Nagle & Associates
                                      1002 West Avenue, Suite 100
                                      Austin, Texas 78701
                                      (512)480-0505 phone
                                      (512)480-0571 fax
                                      sgnagle@lawyernagle.com
                                      COUNSEL FOR APPELLEE



                                 CERTIFICATE OF CONFERENCE

       By my signature above, I certify that on June 2, 2015, I e-mailed a copy of this motion to Lisa

Alcantar, Counsel for Appellant Humana Insurance Company. On the same day, I spoke to Ms.

Alcantar and she responded, on behalf of her client, that the would not oppose a one week extension.




MUELLER VS. HUMANA INS. CO. //APPELLEE’S UNOPPOSED 2nd MOT. FOR ENLARGEMENT OF TIME - p. 3 of 4
                                    CERTIFICATE OF SERVICE

       By my signature above, I certify that on June 2, 2015, a true and correct copy of the foregoing

Motion was electronically served on the following counsel of record:

Lisa Alcantar
lalcantar@prdg.com
Rick Foster
rfoster@prdg.com
Porter, Rogers, Dahlman & Gordon, P.C.
745 East Mulberry Avenue, Suite 450
San Antonio, Texas 78212
Attorneys for Defendants




MUELLER VS. HUMANA INS. CO. //APPELLEE’S UNOPPOSED 2nd MOT. FOR ENLARGEMENT OF TIME - p. 4 of 4